Bbroau, P. J.-(dissenting).
It is not easy to see any possibility that this newspaper publication criticizing the District Attorney can be held to be libelous without alleging any specific damage. The article said that on the District Attorney’s application the Magistrate excluded from a preliminary exami*134nation into a felony everyone except the specific persons entitled hy law to be there.
The Magistrate had the legal right to make such an order on application of the District Attorney or without any application (Code Crim. Pro., § 203). This could not possibly expose the District Attorney to “ hatred, contempt or aversion” or tend “ to induce an evil or unsavory opinion of him in the minds of a substantial number of the community ”, in the absence of claiming some specific damage, within the classic definition of libel per se in Nichols v. Item Publishers (309 N. Y. 596, 600, 601). This is the only sense in which it is possible to read the newspaper article, i.e., that it was a session before an examining Magistrate, in the words of the article, ‘6 from which the press and public were barred ’ ’.
The tone of the article was sharply critical of the method of procedure in conducting the criminal examination. This was a right the press had; and the District Attorney, as a public officer and not a private person, must expect that the right of criticism of his public acts may be freely exercised even though those acts may themselves be quite lawful. This seems one of the unavoidable consequences of a willingness to occupy public office. The descriptive terms used were highly critical, but they were not libelous.
I think that the attribution of sinister implications to such terms of criticism as “star chamber hearing ” or “ door slamming action ” or “ closed door hearing ” cannot be taken seriously. These terms all meant the same thing—that the examination was secret, as the law permitted it to be. No reasonable person could read these words in context in any other sense, and it is a common modern usage to call secret proceedings ‘ ‘ star chamber ’ ’, whatever that term may have connotated two or three centuries ago.
The term “iron curtain” appeared in the article, but it is a distortion of the publication to say that the term was used to describe the hearing itself, or to imply that it suggested a totalitarian suppression of rights or liberties. That term was used solely to describe a refusal of the Judge, the District Attorney, and defense counsel to discuss the case with a reporter after the hearing; and that is something quite different. In actual context, this is what the article said in this respect: “ The Judge and two attorneys built a solid iron curtain around the hearing when they refused to state what transpired at the hearing, or even to name witnesses who had been subpoenaed.”
And it is not possible to read this article in the sense which plaintiff argues it should be read as stating an " inability to *135perform his ordinary duties of his profession and which imputes to this plaintiff a breach of professional ethics” and “of actions that are not conscionable in view of his oaths of office.”
Nor is it possible to read it as charging that “he violated the accused’s constitutional rights ”. In the first place, the actual decision not to have a public hearing was the decision of the Judge and not that of the plaintiff, as the publication suggests. It is plain that the Magistrate controlled the hearing; the District Attorney was said to have ‘ ‘ instituted ’ ’ the decision to hold it privately. The worst that can be implied against the plaintiff is that he made an application before a Judge which the Judge had the right to grant and which he did grant.
This private preliminary examination into a felony, however much the press may complain about it, is not oppressive or unconstitutional. On the contrary it is the very alternative which the statute gives to the third degree — it is the judicially supervised preliminary investigation to see whether or not enough evidence exists to continue an accused under arrest until a Grand Jury can act. It is a procedure in aid of constitutional rights.
Most penologists agree that it would improve the administration of criminal law if examinations were held before Magistrates immediately after arrest and without police interrogation; and in the nature of things they would have to be held in nonpublic sessions from time to time. Indeed, this is a fair description of the basic theory of Code of Criminal Procedure practice.
The order should be reversed and the complaint dismissed.
Gibson and Heblihy, JJ., concur with Reynolds, J.; Bergan, P. J., dissents and votes to reverse and dismiss the complaint in opinion.
Order affirmed, with $10 costs to respondent.